Citation Nr: 1018336	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right knee (right knee 
disability).

2.  Entitlement to an initial rating in excess of 20 percent 
for right knee laxity.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee (left knee 
disability).

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee laxity.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right shoulder (right 
shoulder disability).  

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left shoulder (left shoulder 
disability).  

7.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine (neck 
disability).

8.  Entitlement to an initial rating in excess of 10 percent 
for intervertebral disc degeneration of the lumbar spine 
(back disability).

9.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.  

10.  Entitlement to an initial compensable rating for right 
hallux valgus.

11.  Entitlement to an initial rating in excess of 10 percent 
for left hallux valgus.

12.  Entitlement to service connection for bronchitis, 
claimed also as upper respiratory infections.

13.  Entitlement to service connection for a heart disorder, 
claimed as first degree ventricular block.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The April 2004 rating decision 
awarded service connection for the bilateral knee, bilateral 
foot, bilateral shoulder, back, and neck disorders and 
assigned the ratings as listed above.  The May 2004 rating 
decision denied service connection for bronchitis and a heart 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee flexion is at its worst to 84 
degrees with pain based upon VA examiner's assessment that 
range of motion would be limited by 40 percent due to flare-
ups.  He has no limitation of extension.

3.  The Veteran currently experiences moderate laxity in the 
right knee.

4.  The Veteran's left knee flexion is at its worst to 84 
degrees with pain based upon VA examiner's assessment that 
range of motion would be limited by 40 percent due to flare-
ups.  He has no limitation of extension.

5.  The Veteran currently experiences mild laxity in the left 
knee.

6.  The Veteran's bilateral shoulder disability is manifested 
by painful motion, but without limitation of lifting either 
arm to shoulder level, nor is there malunion of the humerus, 
or dislocation or nonunion of the clavicle or scapula with 
loose movement.

7.  At its worst, forward flexion of the cervical spine is to 
20 degrees with pain, and it is without favorable ankylosis 
of the entire cervical spine.  

8.  At its worst, forward flexion of the lumbar spine is to 
70 degrees with pain, and the thoracolumbar spine was without 
muscle spasm or severe guarding resulting in an abnormal gait 
or abnormal spinal contour.   

9.  The Veteran's bilateral plantar fasciitis is not shown to 
be symptomatic.  

10.  The Veteran's right hallux valgus is not shown to have 
been operated on with resection of the metatarsal head, nor 
was it found to be severe as in the equivalent of amputation 
of the great toe.

11.  The Veteran's left hallux valgus is shown to have been 
operated on with resection of the metatarsal head.

12.  The Veteran has a tender scar on the left great toe due 
to surgery associated with his service-connected left hallux 
valgus.  

13.  The Veteran is not shown to have chronic bronchitis 
attributable to his period of active service.  

14.  The Veteran is not shown to have a heart disorder 
attributable to his period of active service.  


CONCLUSIONS OF LAW

1.  Criteria for an initial rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 
(2009).

2.  Criteria for an initial rating in excess of 20 percent 
for laxity of the right knee have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (2009).

3.  Criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 
(2009).

4.  Criteria for an initial in excess of 10 percent for 
laxity of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (2009).

5.  Criteria for an initial rating in excess of 10 percent 
rating for a right shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5201-
5203 (2009).

6.  Criteria for an initial rating in excess of 10 percent 
rating for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5201-
5203 (2009).

7.  Criteria for an initial rating in excess of 20 percent 
for a neck disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5243 (2009).  

8.  Criteria for an initial rating in excess of 10 percent 
for a back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5243 (2009).  

9.  Criteria for a compensable rating for bilateral plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5274, 5310 (2009).

10.  Criteria for a rating in excess of 10 percent for post-
operative residuals of left hallux valgus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (2009). 

11.  Criteria for an initial compensable rating for right 
hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009). 

12.  Criteria for a separate 10 percent disability rating, 
but no higher, for a tender scar on the left foot have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.118, Diagnostic Code 7804 (2009).  

13.  Chronic bronchitis was not caused or worsened by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009)

14.  A heart disability was not caused or worsened by 
service, nor is it presumed to have been caused or worsened 
by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in December 2003, March 2004, December 2004, 
March 2006 and June 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his underlying claims of service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the March 
2006 notice. 

Although the Board acknowledges that the Veteran was not 
provided VCAA notice regarding his increased rating claims, 
he is not prejudiced by the instant decision. The Court has 
indicated that, in a claim for a higher initial evaluation, 
after the claim for service connection has been substantiated 
and allowed, as in this case, further notice is not required.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As the 
Veteran was awarded service connection for these disabilities 
in an April 2004 rating decision, the purpose of the VCAA has 
been fulfilled.  As such, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial December 2003 and March 2004 VCAA 
notices were given prior to the appealed AOJ decisions, dated 
in April 2004 and May 2004.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Increased Ratings

The Veteran seeks ratings in excess of those assigned for his 
service-connected bilateral knee, bilateral shoulder, 
bilateral foot, back, and neck disabilities as noted on the 
title page of this decision.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In regards to the claims related to disabilities of the 
musculoskeletal system, 38 C.F.R. §§ 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the Veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes for his increased rating claims.

Diagnostic Code 5010 is considered when a veteran has 
traumatic arthritis and this diagnostic code directs the use 
of rating criteria found at Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Bilateral Knee

The Veteran essentially contends that his left and right knee 
disabilities, including their laxity, are more severely 
disabling than currently rating.  

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, 
ratings are assigned based on limited flexion of the knee.  
There must be evidence of flexion limited to 45 degrees in 
order for a 10 rating to be assigned.  If flexion is limited 
to 30 degrees, a 20 percent is assigned, and if flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
Under Diagnostic Code 5261, a 10 percent rating is assigned 
if extension is limited to 10 degrees, 20 percent is assigned 
if extension is limited to 15 degrees, and 30 percent is 
assigned if extension is limited to 20 degrees.  Separate 
ratings for both limited flexion and limited extension are 
allowed if the objective evidence shows a compensable level 
of limited motion for both directions.  See VAOPGCPREC 9-
2004.

Ratings for knee disabilities may also be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence 
of knee impairment with recurrent subluxation or lateral 
instability.  Specifically, a 10 percent evaluation is 
assigned when the impairment due to subluxation or 
instability is deemed to be slight, a 20 percent evaluation 
is assigned when the impairment is moderate, and a 30 percent 
evaluation is assigned when the impairment is deemed to be 
severe due to recurrent subluxation or lateral instability.  
It is noted that knee impairments may also be evaluated based 
on dislocated or removed cartilage, nonunion and/or malunion 
of the tibia and fibula, or the presence of genu recurvatum.  
See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 
5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable, or under Code 5003 or 5010, when there is X-ray 
evidence of arthritis together with a finding of painful 
motion. Diagnostic Code 5003 allows for rating disabilities 
of the joints by the level of limitation of motion when there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

By way of background, the Veteran was treated for in-service 
complaints related to swelling of the knees.  He underwent 
arthroscopic surgery in the right knee.  

In April 2005, the Veteran underwent a VA examination of the 
joints.  He reported bilateral knee pain, with more 
significant pain in the right knee.  This pain is constant 
and moderate in nature with associated daily flare-ups of 
pain.  He related that this was the worst possible pain in 
his life.  He has increased swelling, stiffness, and weakness 
in both knees.  The Veteran advised that he experienced 
instability in the bilateral knees because they give out at 
least once or twice weekly.  He also stated that his knees 
lock at least two to three times daily, and also reported 
increased fatigue and lack of endurance of the bilateral knee 
joints.  Prolonged walking or normal daily activities worsen 
his knee pain.  He uses a brace only on the right knee.  

Physical examination of the lower extremities revealed no 
muscle atrophy or wasting.  There was no cyanosis, clubbing, 
swelling, or effusion found in his lower extremities.  Right 
knee examination revealed no swelling or redness, but there 
was evidence of a barely visible old surgical scar that was 
well-healed with no abnormalities.  Right knee range of 
motion revealed flexion to 140 degree, with mild pain at 140 
degrees, and extension to 0 degrees, with no reported pain or 
discomfort.  Lateral collateral ligament examination was 
positive for mild lateral displacement of the knee, but 
drawer sign testing was negative.  McMurray's testing was 
positive for a meniscal tear.  There was mild pain noted upon 
palpation of the anterior aspect of the right knee.  During 
repetitive flexion of the right knee, there was no sign of 
fatigability or changes in the degree of flexion in the knee.  
The Veteran did show some signs of weakness in his right leg, 
but the examiner found no reason for this as the Veteran had 
very well-developed muscles in the right leg.  The examiner 
estimated that during acute flare-ups, his right knee flexion 
would be limited by at least 40 percent, but without 
functional impairment during periods between flare-ups.  The 
examiner also estimated that during repetitive use, the 
Veteran would have mild functional limitation in his right 
knee due to pain.  

Physical examination of the left knee revealed no swelling or 
redness.  Range of motion in the left knee was 140 degrees of 
flexion, with mild pain at 140 degrees, and extension to 0 
degrees without pain or discomfort.  Left lateral collateral 
ligament examination was positive with mild lateral 
displacement of the knee.  Drawer sign was negative, but 
McMurray sign was positive for a meniscal tear in the left 
knee.  Upon repetitive motion, there was no sign of 
fatigability or changes in the flexion of the knee.  The 
examiner indicated that although the Veteran showed some 
weakness in his left leg, there is no apparent reason why 
that would be as the Veteran has well-developed muscles in 
both thighs.  The examiner estimated that the Veteran's left 
knee flexion could be reduced by at least 40 percent during 
flare-up periods causing mild functional impairment, but 
without functional impairment during periods in between 
flare-ups.  Also, during repetitive motion, the Veteran's 
left knee would have mild functional impairment due to pain.  
Both knees also had mild crepitance noted.  

Following the physical examination of the knees and review of 
x-ray reports, the Veteran was diagnosed as having moderate 
osteoarthritis of both knees, and bilateral knee symptomatic 
meniscal tears.  

In December 2005, the Veteran underwent another VA 
examination.  He essentially reported the same symptoms as in 
the prior VA examination, and similar findings were related 
by the examiner.  Range of motion testing revealed right knee 
flexion to 140 degrees, with mild pain at 140 degrees and 
extension to 0 degrees with no pain or discomfort.  The right 
knee collateral ligament examination was within normal 
limits.  The drawer sign was positive with mild, anterior 
displacement of the right knee, and the McMurray sign was 
"very" positive with increased pain related by the Veteran 
during this test.  The examiner indicated that with 
repetitive flexion of the Veteran right knee, there were no 
signs of fatigability or changes in the flexion of the right 
knee.  The examiner estimated that during periods of flare-
ups, the Veteran's right knee flexion would likely be limited 
to 120 degrees, but this functional impairment would be mild 
in nature and manifested by pain.

Left knee flexion was found to be to 140 degrees with mild 
pain starting at 140 degrees, and extension was to 0 degrees 
with no pain or discomfort.  Left knee lateral collateral 
ligament examination was positive with mild lateral 
displacement of the left knee.  Drawer sign was positive with 
mild, anterior displacement of the knee, and McMurray sign 
for the meniscal tear was positive too, but not as severe as 
in the right knee.  The examiner estimated that the left knee 
functional limitation upon repetitive use was to 120 degrees 
and likely due to pain.  

Following the physical examination and review of the 
diagnostic test reports, the Veteran was diagnosed as having 
moderate osteoarthritis of the bilateral knees and associated 
mild, bilateral chondromalacia.  

Subsequent to the December 2005 VA examination, the Veteran 
underwent arthroscopic surgery of the right knee.  In May 
2006, he underwent another VA joints examination.  Again, he 
reported similar symptomatology as in prior VA examinations.  
The right knee had mild swelling and tenderness.  Range of 
motion testing of the right knee revealed flexion to 140 
degrees with mild pain at 140 degrees, and mild crepitance 
and grinding, and extension to 0 degrees with no pain or 
discomfort.  The right lateral collateral ligament was within 
normal limits and the drawer sign of the right knee was 
negative with no evidence of laxity.  Again, the McMurray's 
sign was very positive for a meniscal tear.  Upon repetitive 
movement in the right knee, there were no signs of 
fatigability or changes in flexion of the right knee.  The 
examiner noted that during flare-ups the Veteran's right knee 
flexion would be limited to 120 degrees, but this would only 
be a mild functional impairment.  He also estimated that the 
Veteran would have mild functional limitation upon repetitive 
motion of the right knee secondary to pain.  

The left knee examination revealed no swelling, redness, or 
pain to deep palpation and lateral motion.  Flexion was to 
140 degrees without pain or discomfort, and extension was to 
0 degrees without pain or discomfort.  There was only mild 
crepitance noted in the left knee upon flexion.  Left lateral 
collateral ligament examination was within normal limits, and 
the drawer sign was negative as to left knee laxity.  
McMurray's sign was mildly positive for a meniscal tear.  
There were no changes in flexion or fatigability noted in the 
left knee following repetitive motion, but the examiner found 
that there would be a mild functional limitation due to pain.  
Also, the examiner found that the Veteran would not have 
additional limitation of motion in the left knee during a 
flare-up.  

The Veteran was then diagnosed as having mild osteoarthritis 
of the bilateral knees with no evidence of bilateral laxity, 
symptomatic left knee medical meniscal tear, and residual of 
a right knee meniscal tear status-post meniscectomy with 
recurrent medical and lateral menisci tears.  

The Veteran is currently rated 10 percent for residuals of a 
right knee disability, and he is also separately rated 20 
percent for left knee laxity.  Upon careful review of the 
evidence of record, and in light of the Veteran's separate 
evaluation for instability of the right knee, the Board finds 
that the 10 percent rating currently awarded for his service-
connected right knee disability adequately reflects the 
impairment experienced by the Veteran.  His right knee range 
of motion is within normal limits, and as such, he is not 
entitled to a compensable rating under Diagnostic Codes 5260 
and 5261.  At its worst, the Veteran's right knee flexion was 
to 84 degrees based upon the VA examiner's finding that his 
range of motion would be limited by 40 percent during a 
flare-up.  X-rays revealed degenerative joint disease of the 
right knee, and the Veteran has consistently reported pain 
upon range of motion testing in the right knee, but there is 
no evidence to support a finding of occasional incapacitating 
exacerbations.  Also, there is no evidence that the right 
knee laxity is more than moderate in nature-especially since 
the December 2005 VA examination showed no evidence of 
laxity.  Moreover, there is no evidence that the Veteran's 
right knee flexion is limited to 30 degrees to warrant a 
higher, 20 percent rating under Diagnostic Code 5260.  Thus, 
the Veteran's current 10 percent rating for right knee 
limitation of motion based upon pain, and the separate 20 
percent rating for right knee laxity, is continued

As noted above, the Veteran is currently rated 10 percent for 
residuals of a left knee disability, and he is also 
separately rated 10 percent for left knee laxity.  Given the 
evidence as outlined above, and in consideration of the 
Veteran's separate evaluation for instability of the left 
knee, the Board finds that the 10 percent rating currently 
awarded for his service-connected left knee disability 
adequately reflects the impairment experienced by the 
Veteran.  His left knee range of motion is within normal 
limits, and as such, he is not entitled to a compensable 
rating under Diagnostic Codes 5260 and 5261.  At its worst, 
the Veteran's left knee flexion was to 84 degrees based upon 
the VA examiner's finding that his range of motion would be 
limited by 40 percent during a flare-up.  X-rays revealed 
degenerative joint disease of the left knee, and the Veteran 
has consistently reported pain upon range of motion testing 
in the left knee, but there is no evidence to support a 
finding of occasional incapacitating exacerbations.  Also, 
there is no evidence that the left knee laxity is more than 
mild in nature, especially since the most recent VA 
examination showed no evidence of laxity of the left knee.  
Moreover, there is no evidence that the Veteran's left knee 
flexion is limited to 30 degrees to warrant a higher, 20 
percent rating under Diagnostic Code 5260.  Thus, the 
Veteran's current 10 percent rating for left knee limitation 
of motion based upon pain, and the separate 10 percent rating 
for left knee laxity, is continued.  



Bilateral Shoulders

The Veteran contends that his bilateral shoulder disability 
is more severely disabling than currently rated.  Each 
shoulder is rated as 10 percent disabling due to loss of 
function due to pain.  

The average normal range of the shoulder forward elevation 
(flexion) is from 0 to 180 degrees; the average normal range 
of shoulder abduction is from 0 to 180 degrees; and the 
average normal range of shoulder external and internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In rating musculoskeletal disabilities of the extremities, a 
distinction is made between major (dominant) and minor 
extremities.  As the Veteran is right-handed, his right 
shoulder is the major extremity.  

It appears as though the Veteran's bilateral shoulder 
disability was rated as traumatic arthritis under Diagnostic 
Code 5010, and he was awarded a 10 percent rating in each 
shoulder for painful motion.  

The Diagnostic Code for rating shoulder disability based on 
limitation of motion is 5201, which provides a 20 percent 
rating when motion of either arm is limited to shoulder 
level, a 30 percent rating when major arm motion is limited 
to midway between the side and shoulder level, and a 40 
percent rating when major arm motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5202, for either arm, 20 percent rating 
is granted if: there is malunion, with moderate or marked 
deformity; a 30 percent rating is granted for the major arm, 
and 20 percent for the minor arm, if there are recurrent 
dislocations of the arm at the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at shoulder 
level, or with frequent episodes and guarding of all arm 
movements.  A 50 percent rating is granted for the major arm, 
and 40 percent for the minor arm, for fibrous union of the 
arm.  A 60 percent rating for the major arm, and 50 percent 
for the minor arm, is granted for nonunion (false flail 
joint) of the arm.  An 80 percent rating for the major arm, 
and 70 percent for the minor arm, is granted for loss of head 
of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 
note to Diagnostic Code 5203 indicates that the alternative 
is to rate on impairment of function of the contiguous joint.  
Id.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  As, however, the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation, and Diagnostic Codes 5200 is not for 
application

By way of background, the Veteran was treated in service for 
shoulder complaints beginning in the 1980s.  He underwent 
multiple surgeries on the right shoulder and one on the left.  
He is currently diagnosed as having symptomatic moderate to 
severe right shoulder osteoarthritis and symptomatic mild 
osteoarthritis of the left shoulder.

Following discharge from service, the Veteran underwent a VA 
joints examination in April 2005.  He complained of pain in 
both shoulders that is constant and moderate in nature.  He 
reported flare-ups that are the worst pain he has experienced 
in his life, and it occurs two to four times weekly and lasts 
for 24 hours.  The pain is relieved with ibuprofen.  The 
Veteran also related increased stiffness and occasional 
redness in the right shoulder, with occasional swelling in 
both shoulders.  He denied dislocation of the right shoulder, 
but endorsed some subluxation two to three times weekly.  In 
his left shoulder, he experienced subluxation once to twice 
weekly.  He also endorsed increased fatigue and lack of 
endurance in the shoulders.  The Veteran reported that any 
activity causes pain in his shoulders, including lifting more 
than 20 pounds.  

Physical examination of the bilateral upper extremities 
revealed no muscle atrophy or wasting.  He had well-developed 
muscles in the biceps.  The examiner noted that the Veteran 
had no signs of disuse of his arms due to his bilateral 
shoulder disability.  Right shoulder examination revealed a 
well-healed, four-inch scar with no abnormality or pain.  
Forward elevation of the right shoulder was to 180 degrees 
with mild pain at 100 degrees.  Right shoulder abduction is 
to 170 degrees with mild pain beginning at 100 degrees.  
External rotation and internal rotation examinations of the 
right shoulder were not performed due to the Veteran's fear 
of dislocation of the shoulder.  The examiner estimated that 
during acute flare-ups of the right shoulder pain, the 
Veteran's range of motion in the right shoulder would be 
reduced by at least 40 percent.  It was also the examiner's 
estimation that during an acute flare-up, there would be a 
mild functional impairment in the right shoulder, but no 
impairment between flare-ups.  The Veteran had full strength 
in the right arm and there was no gross sensory deficit 
found.

Physical examination of the left shoulder revealed a well-
healed three and one-half inch scar that was not painful.  
Left shoulder forward elevation was to 180 degrees, with mild 
pain beginning at 110 degrees.  Left should abduction was to 
180 degrees, with mild pain beginning at 110 degrees.  Left 
shoulder external and internal rotations were both to 90 
degrees, with pain beginning at 90 degrees.  The examiner 
estimated that during acute flare-ups, his left shoulder 
would experience only mild functional impairment, but in 
between flare-ups, the Veteran would not experience any 
functional impairment.  The Veteran had full strength in the 
left arm without any sensory deficits.   

The examiner also indicated that following repetitive 
use/motion in both shoulders, there would only be mild 
functional limitation due to pain and lack of endurance.  
Following the physical examination and review of x-ray 
reports, the examiner diagnosed the Veteran as having 
moderate to severe osteoarthritis of the right shoulder, and 
mild osteoarthritis of the left shoulder-both symptomatic.  

In December 2005, the Veteran underwent another VA 
examination.  He essentially reported the same symptoms in 
his shoulders as in prior VA examinations.  Physical 
examination revealed forward elevation in the right shoulder 
to 180 degrees with no discomfort, right abduction to 180 
degrees with no discomfort, external rotation to 20 degrees 
(the Board believes this to be a typographical error and a 
finding of 90 degrees is consistent with previous and later 
clinical findings) with mild pain beginning at 80 degrees, 
and right internal rotation to 90 degrees with mild pain at 
80 degrees.  The examiner indicated that repetitive use of 
the right shoulder would only result in mild functional 
limitation manifested by pain.  

Left shoulder physical examination revealed forward elevation 
to 180 degrees without pain, left abduction to 180 degrees 
with no discomfort, external rotation to 80 degrees with mild 
pain, and left internal rotation to 90 degrees with 
discomfort.  The examiner estimated that repetitive use of 
the left shoulder would result in mild functional limitation 
manifested by pain.  

Following physical examination and review of x-ray reports, 
the Veteran was diagnosed as having bilateral shoulder 
osteoarthritis moderate in the right shoulder and mild in the 
left shoulder.  

Upon VA examination again in May 2006, the Veteran's right 
shoulder revealed forward elevation to 180 degrees with no 
pain or discomfort, right shoulder abduction was to 170 
degrees with mild pain at 120 degrees, external rotation to 
70 degrees with pain at 70 degrees, and internal rotation to 
90 degrees without pain or discomfort.  The examiner opined 
that the Veteran would have mild functional limitation in the 
right shoulder upon repetitive use due to pain.  

Left shoulder examination revealed forward elevation to 180 
degrees with discomfort, left should abduction to 170 degrees 
with mild pain at 100 degrees, external rotation to 70 
degrees with mild pain at 70 degrees, an internal rotation to 
90 degrees with no pain or discomfort.  The examiner 
estimated that the Veteran would have functional impairment 
upon repetitive motion due to pain.  The Veteran was 
diagnosed as having severe osteoarthritis of the bilateral 
shoulders status-post ligament repair with associated right 
shoulder biceps tendon and biceps anchor tear.  

Upon careful review of the clinical evidence of record, the 
Board finds that 10 percent rating in each shoulder 
adequately compensates for the Veteran's bilateral shoulder 
disability under the rating criteria.  Despite the Veteran's 
complaints of pain, there is no clinical evidence that either 
shoulder's motion is limited to shoulder level to warrant a 
20 percent rating under Diagnostic Code 5201.  Also, there is 
no evidence that upon dislocation of either shoulder, there 
is guarding of movement only to shoulder level, or malunion 
of the humerus, to warrant a higher rating under Diagnostic 
Code 5202.  Finally, there is no evidence of dislocation or 
nonunion of the clavicle or scapula with loose movement to 
warrant a higher rating under Diagnostic Code 5203 for the 
Veteran's bilateral shoulder disability.  The Board further 
notes that there is no clinical evidence to support a finding 
of occasional incapacitating exacerbations associated with 
his service-connected bilateral shoulder disability.  In 
fact, the VA examiner found that upon flare-up, the Veteran's 
bilateral shoulders would result in no more than a mild 
functional impairment.  As such, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
in either shoulder.  

Back and Neck Disabilities

The Veteran contends that his back and neck disabilities are 
more severely disabling than currently rated.  

The Veteran's back and neck disabilities are rated under 
Diagnostic Code 5243 under 38 C.F.R. § 4.71a.  This 
diagnostic code refers rating to the general rating formula 
for diseases and injuries of the spine or for evaluation 
under intervertebral disc syndrome based on incapacitating 
episodes.  There general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
...........................100

Unfavorable ankylosis of the entire thoracolumbar 
spine......50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height..................................................10

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Note:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In December 2005, the Veteran underwent a VA examination of 
the spine.  He reported low back pain during service, and 
current back pain that is constant and moderate in nature.  
He experienced flare-ups every other day that were identified 
as the worst pain that he has experienced.  This pain could 
last from just a few seconds for up to one hour.  He reported 
some radiation of the pain and had increased stiffness, 
fatigue, and lack of endurance.  He denied bowel or bladder 
problems associated with his low back condition.  The Veteran 
indicated that prolonged walking, standing, or immobilization 
increased his back pain, but he was able to do some fast 
jogging and mild running.  He did not use a back brace and 
denied any history of back surgeries.  

In regards to his neck, the Veteran reported in-service 
complaints of neck pain and it has since worsened.  He 
indicated that his neck pain was only associated with flare-
ups and was severe to very severe in nature and lasted for 
about two hours.  He endorsed experiencing low back pain at 
times when he has a flare-up of neck pain.  He further 
endorsed increased stiffness, fatigue, and pain in his neck, 
but he could not identify specifics that cause the pain to 
flare-up.  He denied use of a collar or brace, and denied any 
surgeries on the neck.  

Physical examination revealed mild tenderness to deep 
palpation of the lumbosacral area, but there was no evidence 
of muscle spasm in that area.  Range of motion testing of the 
thoracolumbar spine revealed forward flexion to 90 degrees 
with mild pain beginning at 70 degrees, extension to 30 
degrees with mild pain at 30 degrees, lateral flexion 
bilaterally to 30 degrees with mild pain at 30 degrees, and 
rotation to 35 degrees with reports of discomfort.  Upon 
repetitive flexion of the low back, the examiner noted some 
signs of fatigability, but no further changes in flexion of 
the low back.  The examiner estimated that during an acute 
flare-up, there would not be any changes to the degree of 
flexion of the lumbar spine and no functional limitation 
during a period of flare-ups.  Also, the examiner found no 
functional limitation upon repetitive motion.  There was no 
indication that the Veteran had prescribed periods of bed 
rest related to his service-connected low back disorder.  

Range of motion testing of the cervical spine revealed 
forward flexion to 30 degrees with discomfort, and extension 
to 20 degrees with mild pain at 20 degrees, lateral flexion 
was to 30 degrees bilaterally without evidence of discomfort.  
The examiner noted that the Veteran's rotation was about 60 
percent with mild pain during the rotation of his neck.  
There was mild tenderness found upon palpation in the 
posterior aspect of the neck, but no muscle spasms were 
found.  The examiner estimated that during an acute flare-up, 
the Veteran's cervical spine flexion would be limited to 20 
degrees, but there would be no functional impairment during a 
flare-up.  The examiner also found that repetitive use of the 
neck would result in mild functional impairment due to a neck 
ache.  

Following the physical examination and review of diagnostic 
tests, the Veteran was diagnosed as having chronic low back 
strain secondary to mild degenerative disc disease of the 
lumbar spine at L4-5 and L5-S1 with no evidence of 
radiculopathy, and a chronic neck strain secondary to 
degenerative disc disease of the cervical spine at C4-5 and 
C5-6 without evidence of radiculopathy.  

During the May 2006 VA examination, the Veteran's forward 
flexion of the neck was to 45 degrees without pain or 
discomfort.  Extension was to 30 degrees with discomfort.  
Left lateral flexion was to 40 degrees without pain or 
discomfort, and right lateral flexion was to 30 degrees with 
reports of discomfort only.  Rotation was to 60 degrees with 
discomfort upon movement.  There was mild tenderness to deep 
palpation noted in the posterior aspect of the neck, but 
there was no muscle spasm found.  Again, there was no 
functional impairment noted for periods of flare-ups, but 
there was mild functional impairment noted following 
repetitive movement.  

Low back examination revealed forward flexion to 90 degrees 
with mild pain beginning at 90 degrees, extension to 30 
degrees with mild pain at 30 degrees, lateral flexion to 30 
degrees bilaterally without pain or discomfort, and rotation 
to 35 degrees without pain or discomfort.  There were no 
signs of fatigability or changes in degrees of flexion in the 
low back upon repetitive motion, however, the examiner 
estimated that the Veteran would have mild functional 
impairment due mainly to pain.  The examiner also estimated 
no functional impairment during a period of acute flare-ups 
of the low back.  The Veteran denied bowel or bladder 
problems associated with his low back disability.  

Following the physical examination and other diagnostic 
tests, the Veteran was diagnosed as having chronic neck 
strain due to mild degenerative disc disease of the cervical 
spine without evidence of radiculopathy, and episodic low 
back strain due to mild osteoarthritis of the lumbar spine.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 20 
percent for his cervical spine disability.  There is no 
evidence that the Veteran has forward flexion of the cervical 
spine to 15 degrees or loss, or favorable ankylosis of the 
entire cervical spine.  

In regards to the Veteran's lumbar spine disability, the 
Board finds that the evidence of record does not support a 
finding that the Veteran is entitled to a rating in excess of 
10 percent.  There is no clinical evidence showing forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, nor is the combined range of 
motion of the thoracolumbar spine less than 120 degrees.  
Further, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  In fact, at its worst, his flexion of the 
thoracolumbar spine was limited to 70 degrees due to pain.  

Additionally, the clinical evidence does not show that the 
Veteran has incapacitating episodes with physician prescribed 
bed rest regarding both his neck and back disabilities, as 
such the special criteria for intervertebral disc syndrome do 
not apply.  Additionally, the Veteran's neurological 
disabilities (associated with his service-connected diabetes 
mellitus) are separately service connected and are not on 
appeal.  As such, the clinical evidence does not support a 
rating in excess of 10 percent for his service-connected back 
disability, nor does the clinical evidence support a rating 
in excess of 20 percent for his service-connected neck 
disability.  As such, increased ratings for the Veteran's 
back and neck disabilities are denied.  

Bilateral Plantar Fasciitis and Bilateral Hallux Valgus

The Veteran contends that his foot disabilities are more 
severely disabling than currently rated.  

The Veteran's left hallux valgus has been assigned a 10 
percent disability rating for each foot under Diagnostic Code 
5280, and his right hallux valgus is noncompensable.  A 10 
percent rating is warranted if there has been an operation 
and resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of the great toe.  Because the Veteran's post operative 
hallux valgus on the left has been assigned the maximum 10 
percent rating under Code 5280, the Board must determine if a 
higher rating is warranted under alternate code criteria.  
The Board must also determine whether the Veteran is entitled 
to the maximum 10 percent rating for his right hallux valgus.  

First, the Board notes that a 10 percent rating is the 
highest available rating under Diagnostic Codes 5279 
(anterior metatarsalgia), 5281 (hallux rigidus), and 5282 
(hammer toe), further consideration under those Diagnostic 
Codes would be of no benefit to the Veteran.  Also, 
Diagnostic Code 5278 claw foot (pes cavus) and Diagnostic 
Code 5283 (malunion of the tarsal or metatarsal bones) are 
not for consideration, as there is no evidence that the 
appellant suffers from these disorders.

The Board has also considered whether a higher rating is 
warranted under Code 5284.  Under this Code, a 10 percent 
rating is assigned for moderate foot injuries, a 20 percent 
rating is assigned for moderately severe foot injuries, and a 
30 percent rating is assigned for severe foot injuries.  38 
C.F.R. § 4.72, Diagnostic Code 5284. 

In regards to the Veteran's plantar fasciitis, the Board 
shall consider both Diagnostic Code 5284 and 5310 in 
rendering its decision.

A 30 percent rating may be assigned for other foot injuries 
which are severe.  When moderately severe, a 20 percent 
evaluation may be assigned and when moderate, a 10 percent 
rating will be assigned.  NOTE: With actual loss of use of 
the foot, rate 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

Under 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle Group X 
governs movements of the forefoot and toes and propulsion 
thrust in walking.  The muscles of Muscle Group X are divided 
into two groups, the plantar and the dorsal muscles.  The 
muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.  Slight disability of the 
plantar muscles of Muscle Group X warrants a noncompensable 
rating; moderate muscle disability of the plantar muscles of 
Muscle Group X warrants a 10 percent rating; moderately 
severe muscle disability of the plantar muscle of Muscle 
Group X warrants a 20 percent rating; and severe muscle 
disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants a 
noncompensable rating; moderate muscle disability as well as 
moderately severe muscle disability of the dorsal muscles of 
Muscle Group X warrants a 10 percent rating; and severe 
muscle disability warrants a 20 percent rating.

In December 2005, the Veteran underwent a VA examination that 
included and examination of his feet.  He reported being 
diagnosed as having hallux valgus in both feet, and that over 
the years, the condition of his feet had been the same.  He 
only associated his foot pain with periods of flare-ups, 
usually occurring in the evening and lasts for two hours.  He 
complained of increased fatigue and lack of endurance in his 
feet, and prolonged walking increased the pain.  In regards 
to his plantar fasciitis, the Veteran reported that these 
symptoms were the same as those he reported for hallux 
valgus.  

Right foot examination revealed no gross deformity of flexion 
of the right foot.  There was only a mild bony protrusion 
noted on the big toe joint on the right foot.  There was no 
redness identified on the right big toe, nor was there 
tenderness with deep palpation of any aspect of the foot.  
There was mild tenderness in the arch area noted upon deep 
palpation, but there was no pain to the heel upon deep 
palpation.  There was no pain to manipulation of the right 
foot, nor was there edema.  The examiner indicated that there 
were not any additional functional limitations with extended 
walking of his right foot, nor was there abnormal 
weightbearing due to his right foot disability.  
Additionally, the Veteran had good peripheral pulses.

The Veteran's left foot revealed no gross deformities.  There 
was only mild tenderness on the big toe joint upon deep 
palpation and it was without redness.  An old surgical scar 
was noted to be well-healed and without abnormality-2 inches 
in length.  There was no tenderness to deep palpation found 
in the left foot, rather there was only mild tenderness on 
the scar area and some tenderness to the anterior aspect of 
the left foot.  There was no evidence of any abnormal 
weightbearing or functional limitation with standing or 
walking due to his left foot hallux valgus.  The examiner 
noted no pain to manipulation of the left foot and no edema.  

Following the physical examination and review of diagnostic 
testing reports, the Veteran was diagnosed as having right 
foot mild hallux valgus and resolved left foot hallux valgus 
following bunionectomy.  The examiner indicated that 
bilateral plantar fasciitis was not found.  

During the May 2006 VA examination, the Veteran's right foot 
showed no gross deformity, edema, nor was there pain or 
tenderness in any aspect of the foot.  There was no callus 
formation in the right foot and peripheral pulses were good.  
There was also no evidence of any abnormal weightbearing or 
functional limitation with standing or walking due to the 
right foot disabilities.  The left foot was noted to have a 
mild internal deviation and an old surgical scar on the 
lateral aspect of the big toe joint.  The scar was noted to 
be well healed and without abnormalities, but there was mild 
tenderness to the big toe joint.  There was no callus 
formation on the left foot, nor was there pain or edema 
indicated.  Further, the examiner found no evidence of 
abnormal weightbearing or evidence of functional limitation 
with standing or walking due to the left foot disability.  

Following examination, the Veteran was diagnosed as having 
left foot hallux valgus repair with secondary arthralgias of 
the big toe joint, right foot minimal hallux valgus, 
asymptomatic, and resolved bilateral plantar fasciitis.  

In an April 2008 treatment record, the Veteran was treated 
for calluses on the plantar aspect of both feet.  The right 
foot had a plantar callus under the heel, and the left foot 
had plantar calluses under the heel and on the plantar aspect 
of the foot.  The treating personnel did not indicate whether 
this was attributable to his service-connected foot 
disabilities.

Given the evidence as outlined above, the Board finds that 
the ratings currently assigned for his right and left hallux 
valgus and bilateral plantar fasciitis adequately reflect the 
clinical impairment incurred by the Veteran due to these foot 
disabilities.  In regards to the Veteran's service-connected 
plantar fasciitis, there is no evidence that the Veteran 
current experiences residuals of this service-connected 
disability.  In fact, the most recent VA examination showed 
that it had been resolved.  Additionally, the Veteran is not 
entitled to a compensable rating for his service-connected 
right hallux valgus as it is mild in nature and has not been 
operated upon.  Finally, the Veteran's 10 percent rating for 
his left hallux valgus is continued as there is no evidence 
that it is a moderately severe foot injury, and the Veteran 
is assigned the maximum schedular rating under Diagnostic 
Code 5280.  As such, increased ratings for bilateral hallux 
valgus and bilateral plantar fasciitis are denied.  

The Board finds, however, that there is evidence of a tender 
scar noted in the left great toe area, and finds that the 
Veteran is entitled to a separate 10 percent rating, but no 
higher, for his left great toe scar.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Staged Ratings and Extraschedular Considerations

The Board has considered whether to apply staged ratings to 
the disabilities noted above pursuant to Hart.  The Board 
finds, however, that under the circumstances, staged ratings 
are not appropriate.  

Although the Veteran has sought benefits for total disability 
based upon individual unemployability (not currently on 
appeal), he has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his service-connected joint 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired) 

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to these 
service-connected disabilities, the Board finds that the 
ratings currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.

Service Connection 

The Veteran seeks service connection for chronic bronchitis 
and a heart disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service treatment records reflect a treatment for bronchitis 
in March 1990.  Upon a predischarge general medical 
examination, the examiner found no active bronchitis, nor was 
a chronic bronchitis diagnosis made.  The Veteran reported a 
history of treatment for bronchitis six to seven times during 
service as well as yearly treatment for sinusitis.  In a June 
2003 report of medical history, the Veteran denied a history 
of bronchitis.  Of note, he is already service-connected for 
his claimed sinusitis with allergic rhinitis.  The Veteran 
reported that in 1994, the Veteran sought treatment 
complaining of shortness of breath and chest pain.  Cardiac 
evaluations, including a treadmill test, were negative for 
cardiac problems, but he was told he had atrioventricular 
block changes in his EKG.  Otherwise, the examiner made no 
findings of any specific cardiac problems.  There are no 
clinical records evidencing diagnoses of chronic bronchitis 
or a heart disability, or treatment associated with the 
claimed conditions.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of either chronic bronchitis or 
a heart disability.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Also, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
because there is no evidence of chronic bronchitis or a heart 
disability related to the Veteran's service, service 
connection for both must be denied. 


ORDER

An initial rating in excess of 10 percent for service-
connected right knee disability is denied.

An initial rating in excess of 20 percent for right knee 
laxity is denied.

An initial rating in excess of 10 percent for service-
connected left knee disability is denied.

An initial rating in excess of 10 percent for left knee 
laxity is denied. 

An initial rating in excess of 10 percent for a right 
shoulder disability is denied.

An initial rating in excess of 10 percent for a left shoulder 
disability is denied.

An initial rating in excess of 20 percent for a neck 
disability is denied.

An initial rating in excess of 10 percent for a back 
disability is denied.  

An initial compensable rating for bilateral plantar fasciitis 
is denied.

An initial compensable rating for right hallux valgus is 
denied.

An initial rating in excess of 10 percent for left hallux 
valgus is denied.

A separate 10 percent rating for tender scar of the left 
great toe is awarded, subject to the laws and regulations 
governing the award of monetary benefits.    

Service connection for chronic bronchitis is denied.

Service connection for a heart disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


